 100DECISIONS OF NATIONAL LABOR RELATIONS BOARDSonatMarine,Inc.andSeafarers InternationalUnion of North America,Atlantic,Gulf, Lakesand Inland Waters District,AFL-CIO. Case 4-CA-1465031March 1986DECISION AND ORDERBy MEMBERS DENNIS, JOHANSEN, ANDBABSONOn 23 August 1985 Administrative Law JudgeJames L. Rose issued the attached decision. TheGeneral Counsel and the Charging Party Unioneach filed exceptions and a supporting brief. TheRespondent filed cross-exceptions and a brief insupport thereof and in response to the GeneralCounsel's and the Charging Party Union's excep-tions; the Charging Party Union filed an answeringbrief to the Respondent's cross-exceptions.The National LaborRelations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions only to the extent consistent with thisDecision and Order.The judge found, and we agree, that the Re-spondent was obligated to furnish the Union withrequested factual information concerning the Re-spondent's position that tugboat captains,mates,and barge captains, who have been included in bar-gaining units represented by the Union, are super-visorswithin the meaning of the Act. The judgefurther concluded, however, that the Respondentdid not, as alleged, violate Section 8(a)(5) and (1)of the Act because it offered to provide the Unionwith the requested information in a reasonable andtimely fashion. For the reasons set forth below, wefind merit in the General Counsel's and the Charg-ing Party Union's exceptions to the judge's findingthat the Respondent satisfied its bargaining obliga-tion.The pertinent facts are as follows: The Respond-ent is engaged in the transportation of petroleumand petrochemical products. For many years, Sea-farers International Union of North America, At-lantic,Gulf,Lakes and Inland Waters District,AFL-CIO (the Union) has represented in two sep-arate bargaining units the licensed and unlicensedpersonnelworking aboard vessels operated byInterstateOil Transport Company which the Re-spondent owns.' The most recent contracts cover-'The licensedpersonnel unit is composed of tugboat captains andmatesAll employeesworking as barge captains, tankermen, deck hands,and cooksare coveredby theunlicensed personnel agreementing these bargaining unitswere effective from 15August 1981 through 14 August 1984.On 14 June 19842 the Respondent sent the Uniona letter giving notice of its desire to commence ne-gotiationson a successor agreement"coveringthose persons working as captains,mates, deckhands (OS/AB), cooks, barge captains, and tanker-men aboardthe company's vessels."Subsequently,on 13 July the Respondent informed the Union inwriting that upon conclusion of the existing bar-gaining agreement the Respondent was withdraw-ing recognition from the Union as the representa-tive of its tugboat captains,mates, and barge cap-tains on the ground that they were statutory super-visors.During a preliminary negotiating sessionalso held on 13 July, the Union was notified thatthe Respondent had reached this conclusion basedon advice given by its attorneys. Thereafter, at ameetingon 19 July, the Union's attorney HerbertBelgrade asked the Respondentfor thefactual basisunderlying its decision to withdraw recognition. J.Anthony Messina, the Respondent's attorney, re-plied that since the job classifications involvedwere supervisory, the Respondent had no legal ob-ligation to provide that information and wouldrefuse to do so. While the parties continued con-tract discussions regarding workers whose employ-ee status was not in dispute, the Respondent deniedsimilar information requests concerning the allegedsupervisors at bargaining sessions held on 1 and 2August.On 8 August the Union hand-delivered a letterto Respondent specifically restating its request forthe factual basis for the Respondent's conclusionthat the classifications were supervisory. The judgefound that the Respondent's labor relations manag-er John Burns credibly testified that about this time"we did come to a decision . . . that we would bewilling to tell the Union what we based our deci-sion on. But we were not going to do that at thebargaining table." The judge, however, did not re-solve a credibility conflict between the parties' wit-nesses over whether or not the Respondent then in-formed the Union of this decision. Burns and an-othermanagementofficial,William Cope, testifiedthat during the bargaining the Respondent offeredto meet outside the course of negotiations and pro-vide the Union with factual information on the su-pervisoryissue.By contrast,UnionAttorneyCharles Heyman, in his testimony, denied that theRespondent had made such an offer.On 4 September Messina sent a letter to Bel-grade, which stated in pertinent part as follows:2All dates are in 1984 unless otherwise noted279 NLRB No. 16 SONAT MARINE101If you or Charlie [Heyman] at any time wishtomeet with Anthony Haller [an attorney inMessina's law firm] and myself to discuss inmore detail the legal basis for Sonat's supervi-sory decision, please feel free to give either ofus a call to set up a mutually convenient meet-ing.After receiving a phone call from Haller inquiringabout his receipt of that letter, Belgrade sent his re-sponse to Messina on 6 November.3 He explainedtheUnion's understanding of Messina's offer tomeet as follows:In that letter you offered to discuss the "legalbasis for Sonat's supervisory decision," butstated that you had "no intention of giving[theSIU] information concerning [Sonat's]non-represented supervision." Mr. Heyman un-derstood your letter to be a mere repetition ofthe position adopted by Sonat on July 13 andrestated at each subsequent meeting and bar-gaining session:Sonatwould state its legalconclusions but refused to provide the Unionwith the facutal information upon which man-agement based its claim that the licensedseamen and barge captains are supervisors.Under the circumstances, Mr. Heyman did notfeel obligated to respond to your limited andinadequate offer.If he mistook your intent, and you are nowwilling to furnish the factual predicate forSonat's action, please advise me. As you know,the SIU has requested this information repeat-edly, but to no avail.When Messina sent a written reply to the Union on26 November, he reiterated that he had offered todiscuss "the legal basis for Sonat's supervisory de-cision" and,while professing that he did "notknow what more we could have done to accomo-date your request," he failed to dispute Belgrade'sunderstanding that the Respondent's offer of ameeting was not for the purpose of providing therequestedinformation.NotwithstandingtheUnion's clear indication that it wished "the factualpredicate for Sonat's action," Messina also assertedthat "[d]espite the pending [unfair labor practice]charge,we still do not know what specific infor-mation you are looking for or the form in whichyou believe we should produce it."In finding that the Respondent had fulfilled itsbargaining obligation to the Union, the judge con-cluded that "atleastby [its] 4 September [letter], if8 In the meantime,on 12 October,the Union filed the instant unfairlabor practice charge.not before, at most 6 weeks after the Union's initialdemand, the Respondent made an offer" to providethe requested information which was not accepted.While noting that under Section 2(11) of the Actthe resolution of supervisory issues involves amixed question of fact and law, the judge foundthatMessina's 4 September letter demonstrated thatthe Respondent intended to supply the Union withthe requested information. In so doing, the judgestated that he did not believe that Messina wouldoffer to meet simply to restate his legal conclusionon the issue. In dismissing the complaint, the judgefurther noted that at the hearing the Respondentapparently introduced into the record the informa-tionwhich the Union had sought and thus, in hisview, the issuance of a remedial order in this casewould be questionable in any event.Contrary to the judge, we find that the Respond-ent has violated Section 8(a)(5) and (1) of the Actby failing and refusing to provide the Union withrequested information. The record evidence hereshows that the Union has represented individualsworking as tugboat captains, mates, and barge cap-tains for many years in the two historical bargain-ing units. After the Respondent expressed its viewat the outset of negotiations that these positionswere supervisory, the Union requested the factualbasis of the decision. As the judge stated, quotingCherokee Culvert Co.,262 NLRB 917, 926 (1982):"Nowhere does the Act require that the Unionmust accept without any verification an employer'sclaim that bargaining unit employees are now outof the bargaining unit." The Respondent in thiscase, however, would reveal no more than the factthat its attorneys had reached this conclusion basedon a review of applicable Board and court prece-dent.We disagree with the judge's finding that the Re-spondent's 4 September letter offered to providethe Union with the requested information. We em-phasize that the Respondent there merely stated itswillingness to meet and discuss "the legal basis for[its] supervisory decision." There is nothing in thisletterwhich suggests that the Respondent was in-tending to explain the factual basis for its decision.It appears, rather, from the phrasing of its letterthat the Respondent simply was adhering to its pre-viously stated view on the matter. Moreover, wenote that in its subsequent letter of 26 NovembertheRespondent did not attempt to clarify themeaning of its offer, as requested, by demonstratingto the Union a willingness to provide facts as op-posed to legal conclusions on the supervisory issue.For these reasons, we reject the judge's findingthat the 4 September letter constituted an offer bythe Respondent to furnish the requested informa- 102DECISIONSOF NATIONALLABOR RELATIONS BOARDtion.4Accordingly, we conclude that the Respond-ent has violated Section 8(a)(5) and (1) of the Actby failing and refusing to satisfy its bargaining obli-gationto the Union.5We also disagree with the judge's suggestion thata remedial order is unwarranted here even if a vio-lation is found. Although it appears that much ofthe requested information was presented in evi-dence in this proceeding, this does not excuse theRespondent's unlawful conduct, nor does it consti-tute an adequate substitute, either in law or fact,for direct and prompt compliance with a proper re-quest for information by the bargaining representa-tive.6 Thus, we shall provide for our usual order toremedy the violation found.CONCLUSIONS OF LAW1.TheRespondent,Sonat Marine, Inc., is an em-ployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.Seafarers International Union of North Amer-ica,Atlantic,Gulf, Lakes, and Inland Waters Dis-trict,AFL-CIO is a labor organization within themeaning ofSection 2(5) of the Act.3.At all times material to this proceeding, theUnion has been and continues to be the exclusiverepresentative for purposes of collective bargainingof the following groups of the Respondent's li-censed and unlicensed employees:Licensed Employee Unit.-All tugboat captainsand mates on boats the Employer owns, oper-ates, or charters on a bareboat basis when thecrews on board such boats are employees ofand on the payroll of the Employer itself andnot of subsidiary or affiliated companies.Unlicensed Employee Unit:All able seamen, or-dinary seamen, tankermen, utilitymen, cooksand other unlicensed employees on boats the4 Furthermore,even assuming that at some point during the bargainingfor a successor contract the Respondent,as Burns and Cope testified,proposed meeting with the Union outside the negotiations to provide therequested information,we find that this offer would have been inad-equate to satisfy the Respondent'sbargaining obligationThe Respond-ent's offer to provide the requested information,ifmade, was conditionedon the Union'swillingness to discuss the supervisory issues apart fromcontract negotiationsBy its refusal to discuss this subject during theactual negotiating sessions,theRespondent effectively precluded theUnion from having the opportunity to bargain over the disputed job clas-sificationss In concluding that the Respondent's conduct was unlawful, we adoptthe judge's finding that the requested information was not protected fromdisclosure by the attorney-client or attorney work-product privilegeWefurther reject the Respondent's defenses that (1) the Union's informationrequest was not made in good faith,and (2)the information is readily andeasily availableto the Union through its own sources The Respondenthas made no showing thatthe Union'srequestwas made inbad faithFurther, a union's right to requested information is not defeated merelybecause the union independently could acquire the information else-whereSeeKroger Co,226 NLRB 512, 513-514 (1976)B SeeWhitehead BrosCo, 263 NLRB 895, 900 (1982)Employer owns, operates, or charters on abareboat basis when the crews on board suchboats are employees of and on the payroll ofthe Employer itself and not of subsidiary or af-filiatedcompanies.4.By failing and refusing to furnish the Unionwith the factual information relating to its conclu-sion that the tugboat captains, mates, and bargecaptainsare supervisors as defined by the Act, theRespondenthas engagedin unfair labor practiceswithin themeaning ofSection 8(a)(5) and (1) of theAct.THE REMEDYHaving found that the Respondent has engagedin and is engaging in unfair labor practices withinthe meaning of Section 8(a)(5) and (1) of the Act,we shall order it to cease and desist therefrom andto take certain affirmative action necessary to ef-fectuate the policies of the Act. Specifically, weshall order that the Respondent, on request, furnishthe Union with factual information relating to itsconclusion that the tugboat captains, mates, andbarge captains are statutory supervisors.ORDERThe National Labor Relations Board orders thatthe Respondent, Sonat Marine, Inc., Philadelphia,Pennsylvania, its officers,agents,successors, andassigns, shall1.Cease and desist from(a)Refusing to bargain collectively in good faithwith Seafarers International Union of North Amer-ica,Atlantic,Gulf, Lakes and Inland Waters Dis-trict,AFL-CIO by failing and refusing to furnishthe Union with requested factual information relat-ing to its conclusion that tugboat captains, mates,and barge captains are supervisors within themeaning of the Act.(b) In any like or related manner interferingwith,restraining,or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Furnish the Union, on request, with factualinformation relating to its conclusion that tugboatcaptains,mates,and barge captains are supervisorswithin the meaning of the Act.(b) Post at its facility in Philadelphia, Pennsylva-nia copies of the attached notice marked "Appen-dix."?Copies of the notice, on forms provided by7If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-Continued SONAT MARINEtheRegionalDirector for Region 4, after beingsigned by the Respondent's authorized representa-tive,shall be posted by the Respondent immediate-ly upon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered,defaced,or covered by any other material.(c)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.atLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe NationalLaborRelationsBoard has foundthat we violated the NationalLaborRelations Actand has ordered us to post and abide by this notice.WE WILL NOTrefuse to bargain collectively ingood faith with Seafarers International Union ofNorth America,Atlantic,Gulf, Lakesand InlandWaters District,AFL-CIO,by failing and refusingto furnish the Union with requested factual infor-mation relating to our conclusion that tugboat cap-tains,mates,and barge captains are supervisorswithin the meaning ofthe Act.WE WILL NOTin any like or related mannerinterferewith,restrain,or coerce you in the exer-cise of the rights guaranteedyou bySection 7 ofthe Act.WE WILL furnish the Union,on request, withfactual information relating to our conclusion thattugboat captains,mates,and barge captains are su-pervisors within the meaning ofthe Act.SONAT MARINE INC.Henry R.Protas,Esq.,for the General Counsel.J.Anthony Messina,Esq.,andAnthony B. Haller, Esq.,ofPhiladelphia,Pennsylvania,for the Respondent.Stephen Burrow,Esq.,of New York, New York,for theCharging Party.DECISIONSTATEMENT OF THE CASEJAMES L. ROSE, Administrative Law Judge. Thismatter was tried before me on 29 and 30 April and 1103May 1985 at Philadelphia,Pennsylvania,on the GeneralCounsel's complaint which alleged that the Respondent'refused to furnish requested information(relating to itsconclusion that certain categories of employees who hadpreviously been in the bargaining units are supervisors)thus violating Section 8(a)(5) of the National Labor Rela-tions Act.The Respondent generally denies the allegations of thecomplaint and specifically contends,as set forth in coun-sel's brief:[T]here was no obligation to provide the informa-tion because (1) the information concerns a nonman-datory subject of bargaining;(2) the information isprotected by attorney client and work productprivilege; (3) all the information is readily and easilyavailable to the union;(4) the Union's request wasnot made in good faith.Finally,theRespondent contends that it did in factprovide the information or that, at least,the Union ig-nored and refused to respond to the Respondent'sofferto meet and supply the requested information.On the record as a whole,including my observation ofthe witnesses,after and consideration of briefs and argu-ments of counsel,I issue the followingFINDINGSOF FACT AND CONCLUSIONS OF LAW1. JURISDICTIONThe Respondent is a Delaware corporation engaged inthe marine transportation of petroleum and petrochemi-cal products with a facility located at Philadelphia, Penn-sylvania.In this business the Respondent annually de-rives gross revenues in excess of $50,000 from the trans-portation of petroleum and petrochemical products fromthe Philadelphia facility to points directly outside theCommonwealth of Pennsylvania.It is admitted, and Ifind, that the Respondent is an employer engaged ininterstate commerce within the meaning of Section 2(2),(6), and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDSeafarers International Union of North America, At-lantic,Gulf,Lakes and Inland Waters District, AFL-CIO (the Union) for many years has represented certainclassifications of employees of the Respondent and hasnegotiatedwith the Respondent'scollective-bargainingagreements the most recent of which were effective from15August 1981 through 14 August 1984.Although theRespondent denies that the Union is a labor organizationwithin the meaning of Section 2(5) of the Act, I findfrom the record herein that the Union in fact did repre-sent employees of the Respondent, which is an employerengaged in interstate commerce, concerning wages,hours, and other terms and conditions of employment.Accordingly,Iconclude that the Union is, and at allITheRespondent'smotion to dismiss following the close of the Gen-eral Counsel's case-in-chief is denied 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDtimes material has been, a labor organization within themeaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Background FactsThe material facts involved in this matter are not seri-ously in dispute.In its business of transporting petroleum productsalong the eastern seaboard of the United States and theGulf Coast, the Respondent has seven operating compa-nies including InterstateOil Transport Company (IOT orthe green fleet). IOT operates 7 tugs and 20 barges. Formany years, the Respondent recognized the Union as thebargaining representative for two units of its IOT em-ployees(aswell as employees of other subsidiaries notinvolved in this matter). One is the licensed personnelunit covering tug captains and mates.The unlicensedpersonnel agreement covers all nonlicensed employeesworking on the tugs and barges including the barge cap-tains,tanker men,deck hands,and cooks.As noted above,the most recent collective-bargainingagreements material to this dispute were effective from15August 1981 through 14 August 1984. On 14 June1984 John J.Hearn Jr., manager of labor relations forthe Respondent, wrote John Fay an officer of the Union:In accordance with the terms and conditions ofthe current collective bargaining agreement for li-censed and unlicensed employees between SeafarersInternationalUnion, A.Y.I. & I.W.D., AFL-CIO,and Interstate Oil Transport Company, which is dueto expire August 14, 1984, you are hereby givennotice of Interstate Oil Transport Company's desireto commence discussions concerning a new collec-tive-bargaining agreement covering those personsworking as captains,mates,deck hands(OS/AB),cooks,barge captains,and tankermen aboard thecompany's vessels.InterstateOil Transport Company requests thatsuch discussions begin as soon as possible.Prior to the first meeting of the parties, by telex dated13 July 1984, Steven A. Van Dyck, the Respondent'spresident, informedFrankDrozak, president of theUnion, that the Respondent would no longer "negotiatewith your union over supervisory personnel, specificallyCaptain,Mates,and Barge Captains."He went on tostate:We shall continue to honor all provisions of the ex-isting collective bargaining agreements until theyexpire on August 14, 1984, and we expect you tohonor yourobligations pursuant to the same agree-ment.You should be aware,however,that it is ourintention as of that date formally to withdraw rec-ognition from your union as the collective-bargain-ing agent for our marine supervisors, who will thenbecome integrated members of our managementteam and willreceive benefits for shoreside supervi-sors.Van Dyck thengave someof the policy reasons forthe Company's decision, however, he did not set forthany of the facts on which it was determined that thenamed classifications of employeeswere supervisorswithin themeaning ofSection 2(11) of the Act.This telex was answered by John Fay with a telegramto JohnBurns dated16 July 1984 in which he stated thattheUnion disagreed with the Company's conclusionsconcerning these classifications: "Our analyst concludethat such group of persons are employees under applica-ble labor law." A meeting between the parties was sug-gested for 19 July, though they first met on 13 July.At the 19 July meeting, Charles B. Heyman, counselfor the Union, requested the facts on which the Re-spondent based its conclusion that the captain, mates,and barge captains are supervisors within the meaning ofthe Act. The Union was told that the decision was thatof the board of directors based on the legal opinion of itscounsel.As counsel for the Respondent notes on brief"Sonat's initialresponse to these requests [19 July and 1August] was that the supervisory issue was not negotia-ble and that there was no legal obligation to provide theinformation."Thereafter, undisputably, at negotiation sessions theUnion requested the facts on which the Company basedits conclusion that the captains, mates, and barge captainsare supervisors. It is also undisputed that the Companyrefused to provide this information to the Union duringbargaining sessions.However,the Respondent now con-tends that it did offer to meet with the Union outsidecollective bargaining and furnish this information.In support of this position, the Respondent offered thetestimony of William S. Cope.2 He testified, "There wasalso some discussion as far as the factual basis of their[theRespondent] case, that we would meet outside todiscuss that."Q. Did the Company make any response to therequest for factual information, that request?A. Not other than the fact that they would meetoutside the course of negotiations to do so.Q. Can you you tell me what offer was made?A. There were offers made twice to Mr. Heymanto meet outside the course of negotiations to discussthe supervisoryissue.The Company had made itsposition clear from the beginning that they were atthe bargaining table to come to an agreement overnonsupervisory employees, and the supervisoryissue would be resolved elsewhere.John Barnes testified that"we did come to a decisionabout halfway through the negotiating process that wewould be willing to tell the union what we based our de-cision on.But we were not goingto dothat at the bar-gaining table."Thus,according to his testimony, on twooccasions during bargaining the Respondentformally of-2Cope testifiedthathe was employed by the Respondent I December1980 through 14 December 1982 but also that he attended all the 1984bargaining sessions as a member of the management team His status isunclear but,I conclude,immaterial SONAT MARINEfered to meet with the Union outside negotiations to givethisinformationConsistent with his testimony is the letter written byRespondent Counsel J.Anthony Messina to Union Coun-selHerbert Belgrad dated 4 September 1984 in which hestates, inter aha,"If you or Charlie [Heyman] at any timewish to meet with Anthony Haller and myself to discussinmore detail the legal basis for Sonat's supervisory de-cision,please feel free to give either of us a call to set upan convenient meeting."Neither Belgrad nor Heyman responded to this sugges-tion,though mention of the 4 September letter was madein Belgrad's letter to Messina of 6 November.Nor, didthe Respondent accede to the Union's demand to furnishthe facts on which it based its decision to withdraw rec-ognition as to the captains,mates, and barge captains.However,during the course of the hearing herein, theRespondent offered testimony and documentary evidenceconcerning the duties of captains,mates,and barge cap-tains,asserting that such were the facts on which itreliedB. Analysis and Concluding FindingsAlthough theRespondent was allowed to present evi-dence on the supervisory issue,Inow conclude thatwhether thecaptains,mates, and barge captains are infact supervisors within the meaning of Section 2(11) ofthe Act isnot material.The Respondentcontends thatsince they are supervisors there is no legal obligation toprovide information concerning them or their status.Counsel cited no authority wherein the Board has adopt-ed such a per se rule, and I decline to do so.To the con-trary, the Board has long held that in appropriate cir-cumstances,an employer has a duty to furnish informa-tion concerning supervisors.NorthwestPublications,211NLRB 464 (1974).Nor is it material whether the Respondent lawfullywithdrew recognition concerning those categories. Theissues before me are whether(1) the Respondent had aduty to furnish the Union on request the factual informa-tion from which it concluded that the captains,mates,and barge captains are supervisors;and (2)the Respond-ent breached its duty. I conclude,for the reasons setforth below, that the Respondent had a duty to furnishthe Union the information requested but it satisfied thisduty.1.The dutyto furnish informationThe parties seem to agree in general concerning theobligationsof theCompany to furnish information. It hasthe duty to furnish the Union,on request,such informa-tion as is reasonably necessary for the Union to performitsduties as the collective-bargaining representative ofemployees.NLRB v. AcmeIndustrialCo.,385 U.S. 432(1967)Andin the context of collective-bargaining nego-tiations,where an employer puts a particular matter inissue,good faith requires it to furnish such information asis requested relevant to that issue.NLRB v. Truitt Mfg.Co., 351 U.S. 149 (1956). Althoughthe fact situations inthese matters were different,the principles are generallythe same and are relied on interchangeably.105In this case,the Union had represented the captains,mates,and barge captains for many years and had negoti-ated with the Company successive collective-bargainingagreements covering those categories.And prior to theexpiration of the most recent collective-bargaining agree-ment, the Respondent wrote the Union announcing itsdesire to commence negotiationsfor asuccessor agree-ment covering all categories of employees specifically,including the captains,mates, and barge captains. Amonth following this letter and 3 days prior to the firstscheduled bargaining session,the Respondent for the firsttime announced that it intended to withdraw recognitionfrom the Union concerning those categories of employ-ees and would not then negotiate a successor agreementcovering them. The Union asked for the facts on whichthe Respondent based its conclusion that the captains,mates, and barge captains are supervisors.The Respondent withdrew recognition concerningclassifications of employees which it had recognized formany years and the Respondent stated its refusal to dis-cuss the issue of the union representation of these catego-ries during bargaining.Thus thereare general representa-tion,as well as bargaining,aspects to this case.The Respondent contends that inasmuch as the cap-tains,mates, and barge captains are supervisors,they arestatutory exclusions from the definition of employee andare outside the bargaining unit.Therefore,itdid nothave to provide the information requested by the Union.By this argument,however,theRespondent reasonsfrom its conclusion.Given certain facts, the argumentgoes, captains,mates, and barge captains are supervisors,thus the Respondent need not tell the Union what factssupport its conclusion that they are supervisors.Thisreasoning misses the essentialpoint ofTruitt.Bar-gaining presupposes testing the logical legitimacy of po-sitions, and this can be done only if both parties areprivy to the same facts. Thus good faith requires theparty taking a particular stand to furnish,on demand, thefactual support for it. InTruitt,for instance,the compa-ny may very well have been right that it could notafford the 50-cent-per-hour wage increase demanded bythe union. But the correctness of the company's positionwas not the test. Without the information, the union wasin no position to accept, reject, or argue concerning thecompany's position.Here the Respondent may very well be correct thatthe captains,mates, and barge captains have and exercisesuch authority. that they are supervisors within the mean-ing of the Act. But those facts-what the captains,mates, and barge captains are charged with doing andwhat they in fact do-should be presented to the Unionso the Union could determine whether to accept the Re-spondent's conclusion or take such other action as mightbe appropriate.A union is no more required to accept a company'slegal conclusion concerning bargaining unit issues than itis to accept a company's economic conclusions. Whensuch issues are brought up during contract negotiationsthe union is entitled to learn the factual basis for thoseconclusions 106DECISIONS OF NATIONAL LABOR RELATIONS BOARDInCherokee Culvert Co.,262 NLRB 917 (1982), duringthe course of collective bargaining the union asked forcertain information about two individuals which the re-spondent refused claiming that they were no longer inthe bargaining unit,one having voluntarily terminatedhis employment and the other having been promoted toa supervisory position. In concluding that the Respond-entwas required to furnish the information, notwith-standing its contention that these individuals were non-unit employees, the Board adopted, inter alia, the admin-istrative law judge's conclusion: "Nowhere does the Actrequire that the Union must accept without any verifica-tion an employers claim that bargaining unit employeesare now out of the bargaining unit."In addition,the Board has long held that a union is en-titled, on request, to information concerning nonbargain-ing unit personnel if the relevancy of that information tothe union's duties as a bargaining representative can beestablished. See, e.g.,AssociatedGeneral Contractors ofCalifornia,242 NLRB 891 (1979);Leonard B. Herbert Jr.,259 NLRB881 (1981).These cases were recently af-firmed by theBoard inWalterN.Yoder & Sons, 270NLRB 653 (1984), with the reservation by ChairmanDotson and Member Dennis that the Union must demon-strate "reasonable or probable relevance whenever therequested information ostensibly relates to employeesoutside the represented bargaining unit" 270 NLRB atfn. 5. InYoder,the Board found that the company hadviolated Section 8(a)(5) by refusing to supply informationto the union concerning whether the Respondent wasoperating a "nonunion" company in violation of its con-tract. The Board found substantial probability that the in-formation sought was material to the union in the per-formance of its representation duties.Clearly theinformationsought by the Union here wasimportant in the performance of its representation func-tion. If the Union was privy to the facts on which theRespondent based its conclusion that the captains, mates,and barge captains are supervisors, it would be in a posi-tion tonegotiatea change in the recognition or work ju-risdiction clauses of the collective-bargaining agreement,filean appropriate proceeding with the Board, or takeany one of several other courses of action. The point is:theRespondent announced its intention to change thestatusquo because of certain facts, the status quo beingtheUnion's representation of specific classifications ofemployees. Accordingly, the Union was entitled to learnthose facts.I therefore conclude that, on request, the Respondentwas obligated to furnish the Union with factual informa-tion requested relating to the issue of whether the cap-tains,mates,and barge captains are supervisors withinthe meaningof Section 2(11) of the Act.The Respondent argues that it has no duty to disclosethe information citing the attorney-client and attorneywork-product privileges.Although this can be a verycomplicated area,suffice it that the attorney-client privi-lege protects disclosure of client communications to theattorney; the work-product privilege protects disclosureof the lawyer's mental processes.Upjohn v. U.S.,449 U.S.383 (1981). Neither protects disclosure of facts. Just be-cause a fact is known to an attorney does not prevent itsdisclosure.Were it otherwise, there would be no disclo-sure of information in these types of cases. In virtuallyevery instance, the company's attorney knows the factsought.Here neither communications nor mental proc-esseswere sought. The Respondent was not asked toweigh the facts, but simply to reveal what it knew. Itherefore reject the Respondent's privilege defense.2.Compliance with the obligation to furnishinformationThere is no one correct way in which a company sat-isfies its duty to furnish information. The test is alwayswhether the company gave, or offered to give, the infor-mation in a reasonable and timely fashion.Thus inCincinnati Steel Castings Co.,86 NLRB 592,593 (1949), the Board held, "the employer is [not] obli-gated to furnish such information in the exact form re-quested by the representative. It is sufficient if the infor-mation is made available in a manner not so burdensomeor time-consuming as to impede the process of bargain-ing." This holding was recently affirmed inRoadway Ex-press,275 NLRB 1107 (1985). There the company al-lowed the union to inspect, but not copy,a documentmaterial to a grievance proceeding. Such satisfied thecompany's obligation, though the union did not take ad-vantage of the offer. The question was whether "the Re-spondent has demonstrated its willingness to supply theinformation to the Union in a reasonable manner." 275NLRB at 1107. See alsoAmerican Telephone & TelegraphCo., 250 NLRB 47 (1980).In this case, the record amply demonstrates that theRespondent begun with an adamant refusal to furnish therequested information.As counsel for the Respondentstated in his brief, at the 1 Augustmeeting:and at other negotiating sessions, the union, throughits legal counsel, restated their request for factualinformation based on which Sonat concluded thatcaptains,mates, and barge captains were supervi-sors.Sonat's initial response to these requests was thatthe supervisory issue was not negotiable and therewas no legal obligation to provide the information.Burns testified credibly, I believe, that "we did cometo the decision about half way through the negotiatingprocess that we would be willing to tell the Union whatwe based our decision. But we were not going to do it atthe bargaining table." He then went on to state there wasan offer during negotiations made by the company tomeet with the Union to discuss this issue which was notaccepted. (Nor, apparently, was it rejected, the Union'sprincipalwitness on this issue testifying that he remem-bers no such offer being made.)But even without resolving whether or in whatmanner the Respondent made an offer to meet outsidenegotiations to discuss the basis of the supervisory issue,undoubtedly there was an exchange of correspondencewhich I conclude demonstrates the Respondent's willing-ness to meet with the Union to supply the information,and the Union did not accept. Given the importance of SONAT MARINEthe correspondence to the resolution of this matter, theletters are quoted in full insofar as they relate at all tothe supervisory issue.In his letter of 4 September to Bel-grad,Messina wrote:As I stated in my response to Charlie during thenegotiations,after he delivered his letter of August8,1984,we have supplied the Union with all therelevant information concerning nonsupervisorypersonnel and we have bargained and will continueto deal with the SIU as the exclusive representativeof those nonsupervisory employees.The Union has in its possession all the relevantbenefit plans for the represented employees.Wehave, however,no intention of giving you informa-tion concerning our non-represented supervision. Ifyou or Charlie at any time wish to meet with An-thony Haller and myself to discuss in more detailthe legal basis for Sonat'ssupervisory decision,please fill free to give either of us a call to set up amutually convenient meeting.On 6 November Belgrad wrote Messina:On Friday,November 2, 1984,Ireceived aphone call from your associate Anthony Haller, in-quiring about the receipt of your letter of Septem-ber 4,1984, addressed to me.As you will remem-ber, I called you on October 22,1984, following thereceipt of a letter from you dated October 19, 1984,inwhich you made reference to your September 4letter.In that call,Iadvised you that I had norecord of the September 4 letter in my file andcould not recall having received the same. Subse-quently, I learned that your letter or September 4was, in my absence directed to my partner,CharlesHeyman In that letter you offered to discuss the"legal basis for Sonat's supervisory decision," butstated that you had"no intention of giving[the SIU]information concerning[Sonat's]non-representedsupervision."Mr. Heyman understood your letter tobe a mere repetition of the position adopted bySonat on July 13 and restated that each subsequentmeeting and bargaining session:Sonat would stateitslegalconclusions but refused to provide theUnion with the factual information upon whichmanagement based its claim that the licensedseamen and barge captains are supervisors. Underthe circumstances,Mr. Heyman did not feel obligat-ed to respond to your limited and inadequate offer.If he mistook your intent,and you are now will-ing to furnish the factual predicate for Sonat'saction,please advise me. As you know, the SIU hasrequested this information repeatedly,but to noavailYou are also aware that on October 12 the Unionfiled an unfair labor practice charge with allegedthat Sonat violated the National Labor RelationsAct byrefusing to provide the information demand-ed bytheUnion.The obvious purpose of thecharge is to obtain through legal proceedings infor-mation which Sonat has unlawfully withheld. Theallegations that the Union has made no "effort107to resolve the supervisory question through legalmeans" is therefore incorrect.Then on 26 November Messina responded to thisletter:First,inmy letter of September 4, 1984,I offeredto discuss the legal basis for Sonat's supervisory de-cision and,forwhatever reason,the union decidednot to pursue this offer but instead to file an unfairlabor practice charge alleging an unlawful refusal toprovide this very information.We do not knowwhat more we could have done to accommodateyour request.Despite the pending charge,we stilldo not know that what specific information you arelooking for or the form in which you believe weshould produce it. The NLRB agent has beenunable to articulate what you want us to produceand we are equally at a loss.The Union and the General Counsel seem to maintainthat allMessina offered was to meet with the Union andstate that,in his opinion,the captains,mates,and bargecaptains are supervisors within the meaning of the Act.Although such is a conceivable interpretation of Mes-sina's letters, a more reasonable and, therefore,Ibelievea correct interpretation was that Messina offered to meetwith counsel for the Union and state the basis on whichhe arrived at the legal conclusion.Such necessarily pre-supposes recitation of the facts.The contention that in his 4 September letter Messinaqualified his offer of a meeting with the statement, "[W]ehave,however,no intention of giving you informationconcerning our nonrepresented supervision"miscon-strues the portion of the letter which that statement wasmeant to modify. As I read the letter,he stated the Com-pany had no intention of furnishing information concern-ing benefit plans for unrepresented employees.Perhaps more careful draftsmenship would have indi-cated a new paragraph beginning with"If you or Char-lie."Though Messina's letter may be susceptible to theinterpretation suggested by the Union and the GeneralCounsel,the juxtaposition of these sentences was not, asstated by Belgrad in his 6 November letter.In any event,the fact remains that Messina's letter went unansweredfor 2 months and when it was answered there was no in-dication on the part of the Union that his suggestion tomeet and discuss the issue was acceptable Since Heymantestified that he was willing to receive the informationorally or in writing, the offer to meet should have suf-ficed.The issue of whether or not a given individual is or isnot a supervisor within the meaning of Section 2(11) isalways a mixed question of law and fact,dependent onhow certain authority is exercised and whether inde-pendent judgment is required or whether apparent super-visory functions are performed in a routine fashion. Suchare not the sort of facts which are easily susceptible todelineationwithout explanation.Thus I conclude that itwas not unreasonable for the Respondent to suggest ameeting between counsel to discuss the issue wherein, Iconclude, it was the intent of the Respondent to lay out 108DECISIONSOF NATIONALLABOR RELATIONS BOARDthose facts on which it based its conclusion.I do not be-lieve that Messina would offer to meet simply to restatethe final conclusion.Iconclude that Respondent should have been moreforthright in setting forth the facts on which it based itsconclusion that these categories of individuals are super-visors.And the Union could have been more definitivein its request.Nevertheless,I conclude that at least by 4September,ifnot before,atmost 6 weeks after theUnion's initial demand,the Respondent made an offer tocomply.This offer was not accepted.Itmay well be that in other cases when a differenttype of information is requested,an offer to meet wouldnot be sufficient.In this case,however,given the natureof the issue concerning which the information was re-quested,I conclude that an offer by counsel to meet withopposing counsel was a reasonable and good-faith com-pliance with Respondent'sduty to furnish the requestedinformation.No doubt here the Respondent could have agreed tofurnish the information much sooner than it did.Still thequestion iswhether the time between the Union'sdemand and the Respondent'sultimate agreement tomeet was reasonable under all the circumstances.In the context of massive other unfair labor practices,a delay of 2 months in furnishing easily accessible infor-mation was found unlawful.J.P. Stevens Co.,239 NLRB738 (1978). On the other hand when there had been noreal refusal by the employer to furnish information butthe union had been somewhat inept in describing what itwanted, a delay of 2 months was found not to be unrea-sonable.Alkahn Silk Label Co.,193NLRB 167 (1971).Similarly,though the information was furnished 2 weeksafter the complaint issued and more than 2 months afterthe initial request,therewas some indication that re-spondent reasonably believed that the union was nolonger interested in the information.In any event, inview of the short time,the delay in furnishing the infor-mation was held not a violation of Section 8(a)(5) of theAct.Kisco Co.,192 NLRB 899 (1971).Here,although the Respondent adamantly,and incor-rectly,refused to furnish the information when such ini-tiallywas requested by the Union,within 6 weeks theRespondent changed its mind and notified the Union thatitwould meet to discuss the issue.This,I conclude, in-cluded an offer to furnish the information requested. TheUnion did not reply to this request for 2 months whichsuggests a limited interest in pursuing the matter. Andwhen it did reply,the offer was not accepted. Giventhese factors and noting the unfair labor practice allegeddid not occur in connection with others and appears tobe isolated,I conclude that the remedial authority of theBoard would be misapplied by entering an order at thistime.I also note that during the course of this proceed-ing, the information apparently requested by the Unionmade its way into the record.In such circumstances theissuance of a remedial order would be questionable. C -BBuick,v.NLRB,506 F.2d 1086(3d Cir. 1974).Accordingly, I conclude that the General Counselfailed to establish by a preponderance of the credible evi-dence that the Respondent violated Section 8(a)(5) of theAct by refusing to furnish relevant information in atimely fashion to the Union,and I shall recommend thatthe complaint be dismissed in its entirety.[Recommended Order for dismissal omitted from pub-lication.]